Case 5:20-cv-00003-JSM-PRL Document 34 Filed 06/11/20 Page 1 of 5 PageID 233



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                    OCALA DIVISION

SADIA AFRIN,

       Plaintiff,

v.                                                                  Case No: 5:20-cv-3-Oc-30PRL

BELK INC.,

       Defendant.


                                              ORDER
       This matter arises from Defendant Belk Inc.’s allegedly unfounded detainment of Plaintiff

after she was suspected of committing retail theft, and her subsequent criminal trial brought by the

State of Florida. Plaintiff filed this action against Belk asserting claims for false arrest or

imprisonment, negligence, negligent infliction of emotional distress, defamation, and malicious

prosecution. (Doc. 21).

       On March 9, 2020—the same day Florida Governor DeSantis declared a state of emergency

due to COVID-19—Plaintiff served discovery requests on Belk. According to Belk, it was forced

to shut down stores due to COVID-19 and many employees, including some in the risk

management department, were furloughed. This caused delays in defense counsel’s ability to

contact his client and receive documents from his client. Nevertheless, Belk timely served

responses on April 9, 2020 and its privilege log on May 7, 2020. Dissatisfied with the responses

and timeliness of the privilege log, Plaintiff filed the instant motions to strike Belk’s privilege log

and compel better discovery responses. (Docs. 29 & 30). On June 1, 2020, Belk served amended

discovery responses.
Case 5:20-cv-00003-JSM-PRL Document 34 Filed 06/11/20 Page 2 of 5 PageID 234



           I.      DISCUSSION

       A party is entitled to “discovery regarding any nonprivileged matter that is relevant to any

party’s claim or defense and proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1).

“Information within this scope of discovery need not be admissible in evidence to be

discoverable.” Id. A party may move for an order compelling disclosure or discovery. Fed. R. Civ.

P. 37. The Court has broad discretion in managing pretrial discovery matters and in deciding to

compel. Josendis v. Wall to Wall Residence Repairs, Inc., 662 F.3d 1292, 1306 (11th Cir.

2011); Perez v. Miami-Dade Cnty., 297 F.3d 1255, 1263 (11th Cir. 2002).

       A party asserting privilege must “describe the nature of the documents” not disclosed “in

a manner that, without revealing information itself privileged or protected, will enable other parties

to assess the claim.” Fed. R. Civ. P. 26(b)(5)(A)(ii). Plaintiff seeks to strike Belk’s privilege log

because it was served four weeks after the discovery responses. However, there is no set time

period for asserting the claim of privilege or for providing a description of the documents withheld.

Travelers Indemnity Co. of Conn. V. Richard McKenzie & Sons, Inc., et al., No. 8:17-cv-2106-T-

23CPT, 2018 WL 3391267, *2 (M.D. Fla. March 14, 2018).

       While the failure to “timely” provide a privilege log may result in a waiver of the privilege,

timeliness in this context is not precisely defined. Id. at *3. Courts have made a case-by-case

determination, considering various factors, including “particular circumstances of the litigation

that make responding to discovery unusually easy . . . or unusually hard.” Id. (quoting Burlington

N. & Santa Fe Ry. Co. v. U.S. Dist. Court for the Dist. Of Montana, 408 F.3d 1142, 1149 (9th Cir.

2005)). Here, given recent events, the Court cannot say that Belk’s four-week delay in providing

the privilege log was untimely. Especially since Plaintiff has failed to articulate any compelling




                                                -2-
Case 5:20-cv-00003-JSM-PRL Document 34 Filed 06/11/20 Page 3 of 5 PageID 235



prejudice she suffered as a result of the delayed production, and the discovery deadline is months

away. Accordingly, the privilege log will stand.

       Next, Plaintiff generally argues that the Court should compel production of the documents

for which Belk has claimed a privilege. According to Belk, it only asserted privilege as to two

items: defense counsel’s emails with its client (which Plaintiff agrees is privileged and is not

seeking to compel) and Belk’s incident/loss report, which is presumably at issue. Belk represents

that the incident report was prepared on March 30, 2018—after Plaintiff’s counsel had been

retained and contacted Defendant about pursuing a civil claim (and almost two years after the

alleged retail theft incident in June 2016). Belk argues that because the incident report was created

to aid in possible future litigation, it should be protected based on the work-product privilege.

Pursuant to Rule 26(b)(3), “a party may not discover documents and tangible things that are

prepared in anticipation of litigation or for trial by or for another party or its representative

(including the other party’s attorney, consultant, surety, indemnitor, insurer, or agent).” Given

Belk’s representations regarding the creation of the incident report, the Court agrees that it should

be protected based on the work-product privilege.

       Turning to the motion to compel better discovery responses (Doc. 30), Belk contends that

most of the disputes have been resolved by its amended discovery responses, leaving only three

requests still at issue. First, in Request for Production No. 7, Plaintiff requests Belk’s “policies

and procedures manual in effect on the date of the subject incident pertaining to issues such as loss

prevention.” While a request for the entire manual is overbroad, Plaintiff’s request for policies and

procedures specifically related to loss prevention is relevant and reasonable in scope. The Court

directs Belk, within ten (10) days of this Order, to produce to Plaintiff such portions of the manual

pursuant to an agreed upon confidentiality agreement.



                                                -3-
Case 5:20-cv-00003-JSM-PRL Document 34 Filed 06/11/20 Page 4 of 5 PageID 236



       In Request for Production No. 12, Plaintiff requests loss prevention officer Brett Lyons’

personnel file, including his disciplinary history and all loss prevention reports. Belk argues that

the request is overbroad and seeks irrelevant information. Courts have consistently found that

personnel files contain sensitive, confidential information and should only be required to be

produced under appropriate circumstances. See Sanchez v. Cardon Healthcare Network, LLC, No.

3:12-cv-902-J-34JBT, 2013 WL 2352142, *2 (M.D. Fla. May 29, 2013); Moss v. Geico Indemnity

Co., Case No. 5:10–cv–104–Oc–10TBS, 2012 WL 682450, at *5-6 (M.D. Fla. Mar.2, 2012); see

also Regan–Touhy v. Walgreen Co., 526 F.3d 641, 648 (10th Cir.2008) (“[P]ersonnel files often

contain sensitive personal information ... and it is not unreasonable to be cautious about ordering

their entire contents disclosed willy nilly.”). While information regarding Mr. Lyons’ loss

prevention reports and disciplinary history are arguably relevant, the file presumably includes

other information such as Mr. Lyons’ compensation and benefits, the relevancy of which is not

apparent to the Court. Accordingly, within ten (10) days of this Order, Belk shall produce to

Plaintiff the portions of Brett Lyons’ personnel file related to his disciplinary history and loss

prevention reports.

       Finally, in Request for Production No. 13, Plaintiff seeks any and all documents or other

written materials which support or refute any fact or circumstance related to Belk’s defenses or

claims in the action. The Court agrees that this request is overbroad and unduly burdensome.

Courts have found that requests like these, “which sweep entire pleadings or claims, require the

responding party to provide, in essence, a running narrative or description of the entire case or

claim.” Crom, LLC v. Preload, LLC, No., 2017 WL 2408126, *3 (N.D. Fla. June 2, 2017).

Accordingly, Plaintiff’s motion to compel as to this request is denied.




                                                -4-
Case 5:20-cv-00003-JSM-PRL Document 34 Filed 06/11/20 Page 5 of 5 PageID 237




           II.    CONCLUSION

       For the reasons discussed above, Plaintiff’s motion to strike Defendant’s privilege log

(Doc. 29) is DENIED; and Plaintiff’s motion to compel better discovery responses (Doc. 30) is

DENIED in part and GRANTED in part.

       DONE and ORDERED in Ocala, Florida on June 11, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                             -5-
